            Case 1:16-cv-06525-PKC-JLC Document 294-1 Filed 02/26/19 Page 1 of 1
 


                           Exhibit A to February 25, 2019 Letter from J. Rohlf
    Ex.                        Description               Party Requesting          Portion provisionally 
                                                         Sealing                   sealed 
    Rohlf Dec. Ex. P3          Aon Hewitt RFP Response  Cornell to confer with     All 
                                                         Aon Hewitt regarding 
                                                         whether it wishes to 
                                                         seal the document 
    Rohlf Dec. Ex. P4          Mercer RFP Response       Cornell to confer with    All 
                                                         Mercer regarding 
                                                         whether it wishes to 
                                                         seal the document 
    Rohlf Dec. Ex. P8          Bursic Deposition         Cornell                   pp. 162‐65 
                               Transcript  
    Rohlf Dec. Ex. P25         Polacek Deposition        TIAA                      All 
                               Transcript 
    Rohlf Dec. Ex. P26         TIAA_CORNELL_00012726  TIAA                         All 
    Rohlf Dec. Ex. P28         Tower Watson RFP          Cornell to confer with    All 
                               Finalist Presentation     Towers Watson 
                                                         regarding whether it 
                                                         wishes to seal the 
                                                         document 
    Rohlf Dec. Ex. P29         TIAA_CORNELL_00009808  TIAA                         All 
    Rohlf Dec.  Ex. P30        TIAA_CORNELL_00018669  TIAA                         All 
    Rohlf Dec. Ex. P34         TIAA_CORNELL_00020571  TIAA                         All 
    Rohlf Dec. Ex. P38         June 25, 2018 email from  Cornell                   All 
                               Bursic to Opperman 
    Rohlf Dec. Ex. P56         Weber Deposition          TIAA                      All 
                               Transcript 
    Rohlf Dec. Ex. P61         Cammack RFP Response      Cornell to confer with    All 
                                                         Cammack regarding 
                                                         whether it wishes to 
                                                         seal the document 
    Rohlf Dec. Ex. P62         Segal Advisor RFP         Cornell to confer with    All 
                               Response                  Segal regarding 
                                                         whether it wishes to 
                                                         seal the document 




                                                        
